Name: 2008/161/EC: Commission Decision of 22 February 2008 concerning certain protection measures in relation to highly pathogenic avian influenza in Israel and derogating Decision 2006/696/EC (notified under document number C(2008) 679) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  international trade;  agricultural policy;  Asia and Oceania;  agricultural activity;  foodstuff;  tariff policy
 Date Published: 2008-02-27

 27.2.2008 EN Official Journal of the European Union L 52/21 COMMISSION DECISION of 22 February 2008 concerning certain protection measures in relation to highly pathogenic avian influenza in Israel and derogating Decision 2006/696/EC (notified under document number C(2008) 679) (Text with EEA relevance) (2008/161/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(1) and (5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(1) and (6) thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and other birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. There is a risk that the disease agent might be introduced into the Community via international trade in live poultry and certain other birds and products thereof. (2) Israel has notified the Commission of an outbreak in poultry of highly pathogenic avian influenza caused by influenza A virus of subtype H5N1. Israel has taken the necessary measures and has informed the Commission thereof. (3) Commission Decision 2006/696/EC of 28 August 2006 laying down a list of third countries from which poultry, hatching eggs, day-old chicks, meat of poultry, ratites and wild game birds, eggs and egg products and specified pathogen-free eggs may be imported into and transit through the Community and the applicable veterinary certification conditions, and amending Decisions 93/342/EEC, 2000/585/EC and 2003/812/EC (3) lays down the veterinary certification conditions for imports into and transit through the Community of those products. Taking into account the information provided by Israel and the level of control of disease applied, it is appropriate to provide for measures that may be applied regarding parts of that third country depending on the epidemiological situation and to derogate temporarily from the requirements as laid down in Decision 2006/696/EC. (4) In view of the threat to animal health arising from the risk of the introduction of avian influenza into the Community, it is appropriate to suspend imports of live poultry, ratites, farmed and wild feathered game, and hatching eggs of those species from the affected part of Israel. (5) Taking into account the risk to animal health, it is also appropriate to suspend imports into the Community from the affected part of Israel of fresh meat of poultry, ratites, farmed and wild feathered game, and imports of minced meat, mechanically separated meat, meat preparations and meat products consisting of or containing meat of those species, as well as certain other products of birds. (6) Certain products derived from poultry, ratites and farmed and wild feathered game slaughtered or hunted before 12 December 2007 should continue to be authorised from the whole of Israel, taking into account the incubation period of avian influenza. (7) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries, and repealing Decision 2005/432/EC (4) sets out specific treatments in Part 4 of Annex II to that Decision concerning those imports. Accordingly, imports of meat products of poultry, ratites, and farmed and wild feathered game originating in Israel and treated to a temperature of at least 70 °C which inactivates the pathogen for avian influenza throughout the product should continue to be authorised. (8) It is appropriate to limit the period during which the measures provided for in this Decision are to apply. Accordingly, taking into account the time necessary to conclude definitely that the outbreak is contained, these measures should cease to apply to poultry imported after 2 April 2008 and to products produced after that date. (9) However, in order to be in a position to sign the veterinary certificates for imports into the Community of live poultry and poultry products, Israel is required pursuant to Commission Decisions 93/342/EEC (5) and 94/438/EC (6) to be free from highly pathogenic avian influenza for a period of at least six months where a sanitary slaughter policy is practised and if no emergency vaccination has been carried out. (10) When Israel regains its former status, it will again be in a position to certify that it is a country free from highly pathogenic avian influenza, in accordance with Decisions 93/342/EEC and 94/438/EC. However, taking into account that the measures applied by Israel can be considered as equivalent to Community measures, imports from the whole territory of that third country should be authorised, subject to certain certification requirements, from 3 April 2008. (11) However, from 3 April 2008 to the date of end of application of this Decision, the certificate should mention that the commodities are imported in accordance with this Decision. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Derogation from Article 5 of Decision 2006/696/EC By way of derogation from Article 5 of Decision 2006/696/EC, instead of the entries in Part I of Annex I to that Decision, the entries in the following table shall apply to imports from Israel. IL  Israel IL-0 The whole of Israel IL-1 Area of Israel outside the following boundaries:  to the west, the Mediterranean Sea,  to the south, highway number 65,  to the north, highway number 70 (Milek Valley),  to the east, the route of highway number 6 which is under construction along the western ridge of Mount Carmel. BPR, BPP, DOC, DOR, HEP, HER, SPF, SRP IL-2 Area of Israel within the following boundaries:  to the west, the Mediterranean Sea,  to the south, highway number 65,  to the north, highway number 70 (Milek Valley),  to the east, the route of highway number 6 which is under construction along the western ridge of Mount Carmel. Article 2 Derogation from Article 15 of Decision 2006/696/EC By way of derogation from Article 15 of Decision 2006/696/EC, instead of the entries in Part 1 of Annex II to that Decision, the entries in the following table shall apply to imports from Israel. IL  Israel IL-0 The whole of Israel IL-1 Area of Israel outside the following boundaries:  to the west, the Mediterranean Sea,  to the south, highway number 65,  to the north, highway number 70 (Milek Valley),  to the east, the route of highway number 6 which is under construction along the western ridge of Mount Carmel. WGM III EP, E, POU, RAT IL-2 Area of Israel within the following boundaries:  to the west, the Mediterranean Sea,  to the south, highway number 65,  to the north, highway number 70 (Milek Valley),  to the east, the route of highway number 6 which is under construction along the western ridge of Mount Carmel. Article 3 Suspension of certain imports from Israel Member States shall suspend imports from Israel of: (a) live poultry, ratites, farmed and wild feathered game, and hatching eggs of those species coming from the territory IL-2, as defined in the table in Article 1; (b) the following products produced before 2 April 2008 and coming from the territory IL-2, as defined in the table in Article 2: (i) fresh meat of poultry, ratites, and farmed and wild feathered game; (ii) minced meat, mechanically separated meat, meat preparations and meat products consisting of or containing meat referred to in (i); (iii) raw pet food and unprocessed feed material containing any parts of poultry, ratites and farmed and wild feathered game. Article 4 Derogations from Article 3(b) of this Decision By way of derogation from Article 3(b), Member States shall authorise the importation of the products referred to in Article 3(b)(i), (ii) and (iii), which have been obtained from birds slaughtered or hunted before 12 December 2007. In the veterinary certificates/commercial documents accompanying consignments of those products, the following words as appropriate to the species shall be included: Fresh meat/minced meat/mechanically separated meat of poultry, ratites, farmed or wild feathered game (7) or meat preparations/meat products consisting of, or containing meat of poultry, ratites, farmed or wild feathered game (7) or raw pet food and unprocessed feed material containing any parts of poultry, ratites, farmed or wild feathered game (7) obtained from birds slaughtered or hunted before 12 December 2007 and in accordance with Article 4 of Commission Decision 2008/161/EC. Article 5 Derogations from Article 3(b)(ii)) of this Decision By way of derogation from Article 3(b)(ii), Member States shall authorise the importation of meat products consisting of or containing meat of poultry, ratites, farmed or wild feathered game provided that the meat product has undergone at least one of the specific treatments referred to under points B, C or D in Part 4 of Annex II to Decision 2007/777/EC. The specific treatment applied in accordance with the first paragraph of this Article shall be certified by the addition of the following words: (a) to point II.1.1, column B of the animal health attestation in the animal and public health certificate, drawn up in accordance with the model set out in Annex III to Decision 2007/777/EC: Meat products treated in accordance with Commission Decision 2008/161/EC; (b) to point I.28 in the column Treatment type to the veterinary certificate for transit and/or storage, drawn up in accordance with the model set out in Annex IV to Decision 2007/777/EC: Meat products treated in accordance with Commission Decision 2008/161/EC. Article 6 Certification requirement From 3 April 2008, imports into the Community of the commodities referred to in Article 3 shall be allowed from the whole territory of Israel, subject to the inclusion of the following words in the veterinary certificates accompanying consignments of those commodities: Consignment in accordance with Commission Decision 2008/161/EC. Article 7 Compliance Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 8 Applicability This Decision shall apply until 2 July 2008. However, Articles 1 to 5 shall apply until 2 April 2008. Article 9 Addressees This Decision is addressed to the Member States. Done at Brussels, 22 February 2008. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Directive 2006/104/EC. (3) OJ L 295, 25.10.2006, p. 1. Decision as last amended by Regulation (EC) No 1237/2007 (OJ L 280, 24.10.2007, p. 5). (4) OJ L 312, 30.11.2007, p. 49. (5) OJ L 137, 8.6.1993, p. 24. Decision as last amended by Decision 2006/696/EC. (6) OJ L 181, 15.7.1994, p. 35. (7) Delete as appropriate.